DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments and arguments/remarks filed on 11/18/2020 have been entered and fully considered.
Instant claims 1-15 and 18 have been cancelled currently.
Instant claims 16, 19-21, 23-24, 31, and 36 have been amended currently.
Currently, instant claims 16-17 and 19-36 are pending.

Allowable Subject Matter
Claims 16-17 and 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance:  The combination of male plate and female peripheral wall that transversely delimits a cavity coming together into a singular design (see current instant claims) is seen as an update to the previous invention of Poher et al. used for the purpose of taking (“collecting”) “a sample of liquid by capillarity.”  Because new design of the specific male and female .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on Mon. - Fri.; approx. 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797